Title: From George Washington to Charles, marquis de La Rouërie Armand Tuffin, 27 November 1780
From: Washington, George
To: Armand Tuffin, Charles, marquis de La Rouërie


                        

                            
                            Dr Sir,
                            Head Quarters Passaic Falls 27th Novemr 1780
                        
                        I have received your letter of the 21st instant—The opinion I have of your services and merit would make me
                            chearfully give my influence to the accomplishment of your wishes, were I not persuaded that it would be attended with
                            inconveniences—I cannot enter into the motives that have produced the promotions you speak of—I am sensible that by a
                            comparison of your situation with that of the French officers in general, your claim is well founded; but the
                            circumstances of our service now are very different from what they were at an earlier period, and many things have been
                            done, which could not be admitted as a rule of present practice, without being not a little prejudicial.
                        I shall be really sorry if you should think it necessary to withdraw your self from the service on account of
                            the ill-success of your application to Congress; You know the estimation in which I hold your talents and usefulness—If
                            you continue you may assure yourself that I shall do what depends on me to make your command honorable and agreeable.
                        In addition to this, as I am persuaded, you will always maintain the same place in my esteem which you now
                            possess, when you determine finally to return home, I shall take the liberty to recommend to Congress the promotion you
                            desire. I approve the appointment of Mr Penet to a Lieutenancy in your legion, which must be confirmed by Congress before
                            it can take place. I am with very great esteem & regard Yr most Obedt ser.

                    